                                      Case 1:21-cv-06603 Document 4 Filed 08/04/21 Page 1 of 2
                   IH-32                                                                                                    Rev: 2014-1




                                                      United States District Court
                                                                  for the
                                                     Southern District of New York
                                                                Related Case Statement
                                                                                              
                                                                Full Caption of Later Filed Case:

                   MICHAL KUCHARSKI, Individually and on
                   Behalf of All Others Similarly Situated,



                                                  Plaintiff                                                   Case Number


                                                                                              1:21-cv-06603
                                                     vs.

                    
                   DIDI GLOBAL INC. f/k/a XIAOJU KUAIZHI INC., WILL WEI
                   CHENG, ALAN YUE ZHUO, JEAN QING LIU, STEPHEN
                   JINGSHI ZHU, ZHIYI CHEN, MARTIN CHI PING LAU,
                   KENTARO MATSUI, ADRIAN PERICA, and DANIEL
                   YONG ZHANG,


                                                Defendant

                                                               Full Caption of Earlier Filed Case:
                                            (including in bankruptcy appeals the relevant adversary proceeding)

                    
                   RAFAELA ESPINAL, Individually and On
                   Behalf of All Others Similarly Situated,



                                                  Plaintiff                                                   Case Number

                                                                                              1:21-cv-05807-LAK
                                                     vs.

                    
DIDI GLOBAL INC. F/K/A XIAOJU KUAIZHI INC., WILL WEI CHENG, ALAN YUE ZHUO, JEAN QING LIU,
STEPHEN JINGSHI ZHU, ZHIYI CHEN, MARTIN CHI PING LAU, KENTARO MATSUI, ADRIA PERICA,
DANIEL YONG ZHANG, GOLDMAN SACHS (ASIA) L.L.C., MORGAN STANLEY & CO. LLC,
J.P. MORGAN SECURITIES LLC, BOFA SECURITIES, INC., BARCLAYS CAPITAL INC., CHINA RENAISSANCE
SECURITIES (HONG KONG) LIMITED, CHINA INTERNATIONAL CAPITAL CORPORATION HONG KONG
SECURITIES LIMITED, CITIGROUP GLOBAL MARKETS INC., GUOTAI JUNAN SECURITIES (HONG KONG)
LIMITED, HSBC SECURITIES (USA) INC., UBS SECURITIES LLC, BOCCI ASIA LIMITED, BOCOM
INTERNATIONAL SECURITIES LIMITED, CCB INTERNATIONAL CAPITAL LIMITED, CLSA LIMITED,
CMB INTERNATIONAL CAPITAL LIMITED, FUTU INC., ICBC INTERNATIONAL SECURITIES LIMITED,
MIZUHO SECURITIES USA LLC, and TIGER BROKERS (NZ) LIMITED,

                                                Defendant
                   

                                                                                      Page 1
               Case 1:21-cv-06603 Document 4 Filed 08/04/21 Page 2 of 2
IH-32                                                                                        Rev: 2014-1



Status of Earlier Filed Case:
                         (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed      dismissal, settlement, court decision. Also, state whether there is an appeal
                         pending.)
        ✔
    ____ Open            (If so, set forth procedural status and summarize any court rulings.)


Complaint filed on 7/6/2021, Judge Lewis A. Kaplan assigned and Magistrate Judge Debra C. Freeman

designated on 7/7/2021, case designated ECF on 7/7/2021, Electronic Summons issued on 7/7/2021.






Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.


Both cases allege similar facts and federal securities claims against the same or similar

defendants, thus cases are related.
























          /s/ Jeremy A. Lieberman                                              08/04/2021
Signature: ________________________________________                     Date: __________________

          Pomerantz LLP
Firm:         ________________________________________


                                                Page 2
